Examiner’s Statement of Reasons for Allowance


Claims 1, 2, 6-11, and 21-29 are not rejected under 35 U.S.C. § 101, because they are directed to a judicial exception (e.g., an abstract idea, etc.) but recite a practical application under the 2019 PEG, October update.  A proper terminal disclaimer has been filed, thereby overcoming the outstanding double patenting rejection.  According to the 2019 PEG, “[a] claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” 2019 PEG at 54. One of the exemplary considerations for practical integration is “an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.” Id. at 55 (emphasis added). 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S.(2014); Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http://www.gpo.gov/ fdsys/pkg/ FR-2014-12- 16/pdf/2014-29414.pdf; 2015 Update to the 
In this application, the pending claims are commensurate with the issued claims of U.S. Patent No. 10,552,851, and have been amended to better align with those claims.  They invention includes receiving, via a network interface of a computing device, historical sales data of each of a plurality of products and a selection of a client; identifying, by a regression analysis at the computing device, predictive factors based on the historical sales data; generating, at the computing device, a plurality of purchase likelihood models based on the predictive factors, each of the plurality of purchase likelihood models corresponding to one of the plurality of products; determining, at the computing device and based on the plurality of purchase likelihood models, likelihoods of the client purchasing each of a plurality of products; generating, at the computing device, a plurality of prioritized lists based on the likelihoods, wherein the prioritized lists includes sales opportunities lists; generating, at the computing device, an output interface to be transmitted to an advisor computer associated with a particular advisor, wherein the output interface 1s based on the plurality of prioritized lists; automatically determining, at the computing device and based on a portion of the historical sales data of the plurality of products associated with the particular advisor, a deficiency in training for the particular advisor for each one of the plurality of products; generating, at the computing device, scheduling data based on a sales production metric indicated by a portion of the historical sales data associated with a particular advisor and based on a sales opportunity indicated by at least one of the likelihoods that is associated with a particular product; and transmitting the output interface and the scheduling data from the computing device to the first local computing device via the network interface to cause display of a schedule of training opportunities associated with the particular product at the computing device.  As such, they recite a practical application of the identified abstract ideas, and thereby, overcome Step 2A, prong 2. 
As per the prior art, it would require improper hindsight and piecemeal to construct a proper § 103 rejection of the claims as amended.   As such, the claims overcome the prior art references of record (PARR). 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571)270-3082. The examiner can normally be reached on M-F 8:00-5:00, alternating Fri. off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 5712728105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM J JACOB/Examiner, Art Unit 3696